        CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 1 of 36




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                         Case No. 97‐CR‐0099(3) (PJS/RLE)

                     Plaintiff,

v.                                                              ORDER

BENJAMIN MATTHEW LOGAN,

                     Defendant.


       Katharine T. Buzicky, UNITED STATES ATTORNEY’S OFFICE, for
       plaintiff.

       Lisa Lodin Peralta, PERALTA APPELLATE LAW PLLC, for defendant.

       Defendant Benjamin Matthew Logan is serving a 540‐month sentence after being

convicted by a jury of robbery affecting interstate commerce, use and carrying of a

firearm in relation to a crime of violence, unlicensed dealing in firearms, transportation

and receipt of stolen firearms, and conspiracy. This matter is before the Court on

Logan’s second motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

ECF No. 420. For the reasons that follow, Logan’s motion is denied.

                                   I. BACKGROUND

       In the early 1990s, Logan conspired with a number of others to obtain firearms,

both legally and illegally; illegally transport those firearms from Minnesota to Chicago;

and illegally sell those firearms to gang members and others. Presentence Report
        CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 2 of 36




(“PSR”) ¶¶ 12–13. In furtherance of the conspiracy, Logan and a coconspirator

(Zachary Roan) robbed Lloyd’s Gun Shop in Minneapolis on June 23, 1992. During the

robbery, two employees (Timothy Foslien and Brian Maas) were shot and killed. Logan

and Roan stole 86 guns from the shop and then fled to Chicago, where they were

apprehended. PSR ¶¶ 13–14.

       Logan was convicted of the murders of Foslien and Maas in state court and

sentenced to two consecutive life terms. PSR ¶ 16. Later, however, his convictions were

overturned due to irregularities in the jury‐selection process. State v. Logan, 535 N.W.2d

320 (Minn. 1995). At his retrial, Logan was acquitted of the murders. PSR ¶ 16.

       Later, a federal grand jury returned a 37‐count indictment against Logan and

eight co‐defendants. PSR ¶¶ 1, 8. Logan was charged in five of the 37 counts: Count 1

charged Logan with conspiracy in relation to the unlicensed dealing of firearms, making

false statements in gun‐transaction records, transporting stolen firearms across state

lines, and robbery affecting interstate commerce, all in violation of 18 U.S.C. § 371.

Count 2 charged Logan with robbery affecting interstate commerce, in violation of 18

U.S.C. § 1951. Count 3 charged Logan with the use and carrying of firearms in relation

to a crime of violence, in violation of 18 U.S.C. § 924(c)(1). Count 33 charged Logan

with unlicensed dealing in approximately 223 firearms, in violation of 18 U.S.C.

§§ 922(a)(1)(A) and 924(a)(1)(D). And finally, Count 34 charged Logan with



                                            -2-
           CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 3 of 36




transportation and receipt of approximately 97 stolen firearms, in violation of 18 U.S.C.

§§ 922(j) and 924(a)(2).1 PSR ¶ 8. The jury found Logan guilty of all five counts. PSR

¶ 9.

       On July 10, 1998, Logan was sentenced to 540 months in prison by Judge James

M. Rosenbaum. ECF No. 304. Consistent with the PSR, Judge Rosenbaum calculated

Logan’s range under the United States Sentencing Guidelines as follows: First, Count 3

(use and carrying of firearms in relation to a crime of violence) was excluded from the

guidelines calculations, because the statute mandated a five‐year consecutive term of

imprisonment. PSR ¶ 29 (citing U.S.S.G. § 3D1.1(b)). Second, the remaining counts

were “grouped together under § 3D1.2(b) because they involve[d] the same victim or

societal harm and 2 or more acts connected by a common criminal objective.” PSR ¶ 33.

The applicable guideline for the robbery conviction (Count 2, which was grouped with

the relevant part of Count 1) was § 2B3.1; however, Judge Rosenbaum cross‐referenced

the murder guideline, § 2A1.1, because “the victim was killed under circumstances that

would constitute murder.” PSR ¶ 32. The applicable guideline for the firearms

transactions (Counts 33 and 34, which were grouped with the relevant parts of Count 1)

was § 2K2.1; once again, however, Judge Rosenbaum applied § 2A1.1 because “the



       1
        Under the original indictment, Logan was charged in Counts 1, 2, 3, 36, and 37.
PSR ¶ 1. Counts 36 and 37 correspond to Counts 33 and 34 of the redacted indictment,
respectively. References to the counts in this order refer to the redacted indictment.

                                           -3-
           CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 4 of 36




defendant used and possessed a firearm in connection with the commission of another

offense that resulted in death.” PSR ¶ 31 (citing § 2K2.1(c)(1)(B)). Since the applicable

guideline for both sets of counts was § 2A1.1, the base offense level for the grouped

counts was 43. PSR ¶ 34; see also United States v. Logan, No. 97‐CR‐0099(3)(JMR/RLE),

2008 WL 2622964, at *1–2 (D. Minn. July 2, 2008) (explaining the process that Judge

Rosenbaum used to calculate Logan’s guidelines range).

       No adjustments or enhancements were applied, so the total offense level was 43,2

and Logan’s criminal‐history category was I. PSR ¶ 45. The resulting guidelines range

was life in prison, which exceeded the statutory maximum of 540 months. PSR ¶ 68.

Judge Rosenbaum sentenced Logan to the statutory maximum by imposing the

following consecutive sentences: 60 months on Count 1, 240 months on Count 2,

60 months on Count 3, 60 months on Count 33, and 120 months on Count 34. ECF

No. 304. Had Judge Rosenbaum not cross‐referenced the murder guideline—that is,

had Judge Rosenbaum not found that Logan’s crimes were connected to a

murder—Logan’s guidelines range would have been much lower. See ECF No. 426

at 5–6 (arguing that Logan’s guidelines range would have been 151–188 months without

the murder cross‐reference, plus the mandatory 60 months for Count 3).



       2
         Judge Rosenbaum declined to apply the two‐level enhancement for obstruction
of justice that was recommended in the PSR, despite finding that Logan perjured
himself at trial. PSR ¶ 38; Logan, 2008 WL 2622964, at *2 n.2.

                                            -4-
           CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 5 of 36




       Logan filed a direct appeal. A panel of the Eighth Circuit reversed his

convictions for armed robbery and use of a firearm in relation to a crime of violence,

United States v. Al‐Muqsit, 191 F.3d 928, 945 (8th Cir. 1999), but the en banc court later

reinstated those convictions, United States v. Logan, 210 F.3d 820, 823 (8th Cir. 2000). The

Supreme Court denied Logan’s petition for a writ of certiorari. Logan v. United States,

531 U.S. 1053 (2000).

       Logan has since filed numerous motions for post‐conviction relief, including a 28

U.S.C. § 2255 motion, two requests for authorization to file a second or successive § 2255

motion, a motion for a sentence modification, two motions to appeal his sentence

pursuant to 18 U.S.C. § 3742, and motions for reconsideration. See ECF Nos. 373, 381,

388, 390, 391, 398, 404, 409. None of these efforts have been successful. See ECF

Nos. 380, 385, 387, 397, 401, 402, 406, 411.

       On April 20, 2020, Logan filed a pro se motion for compassionate release under

§ 3582(c)(1)(A)(i). ECF No. 415. This Court3 denied Logan’s motion for failure to

exhaust administrative remedies, but also made clear that, even if Logan had exhausted,

the Court would deny his request on the merits, as his request was essentially an

unauthorized second or successive § 2255 motion. ECF No. 418. Logan then exhausted

his administrative remedies, see ECF No. 420‐1 at 1–2; ECF No. 430 at 7, and filed a


       3
      After Judge Rosenbaum retired, this case was reassigned to the undersigned.
ECF No. 417.

                                               -5-
          CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 6 of 36




second pro se motion for compassionate release that differed in substantial respects

from his first motion.4 ECF No. 420. The Court appointed counsel for Logan and issued

a briefing order. ECF Nos. 422, 423, 425.

      Through counsel, Logan argues that several circumstances, considered together,

warrant his compassionate release: First, Logan was sentenced when the United States

Sentencing Guidelines were mandatory—that is, prior to United States v. Booker, 543 U.S.

220 (2005). Second, in applying the cross‐reference to the murder guideline, Judge

Rosenbaum relied on a preponderance‐of‐the‐evidence standard later rejected in

Apprendi v. New Jersey, 530 U.S. 466 (2000). Third, Judge Rosenbaum applied the cross‐

reference to the murder guideline despite the fact that Logan had been acquitted of the

murder charges in state court. Fourth, recent murder and robbery sentences are, on

average, much shorter than Logan’s 540‐month sentence. Fifth, Logan was only

20 years old at the time of the offense, and he has now served over 27 years in prison.

And finally, Logan has submitted strong evidence of rehabilitation.

      Over the past year, federal courts (including this Court) have been deluged by

compassionate‐release motions focused on the coronavirus pandemic. Logan’s motion

is obviously quite different, and, as the pandemic ends, future compassionate‐release


      4
       Logan’s pro se filing is titled “Motion for Reconsideration of Motion to Modify
Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A).” ECF No. 420 at 1. The parties agree,
however, that Logan’s motion is actually a second motion for compassionate release, so
the Court treats it as such. See ECF No. 430 at 6 n.2; ECF No. 431 at 2 n.1.

                                            -6-
        CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 7 of 36




motions are likely to resemble Logan’s. The Court therefore takes this opportunity to

address how it intends to exercise its discretion in considering compassionate‐release

requests such as Logan’s.

                                       II. ANALYSIS

                     A. Section 3582(c)(1)(A)(i) and U.S.S.G. § 1B1.13

       Under § 3582(c)(1)(A)(i)—the compassionate‐release statute—a court may

reduce a defendant’s term of imprisonment if, “after considering the factors set forth in

section 3553(a) to the extent that they are applicable,” the court finds that

“extraordinary and compelling reasons warrant such a reduction” and “that such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” The Sentencing Commission has issued U.S.S.G. § 1B1.13, a policy

statement that governs motions under § 3582(c)(1)(A). At the time that § 1B1.13 was

issued, however, the Bureau of Prisons (“BOP”) had the sole authority to bring motions

for release under § 3582(c)(1)(A). Unfortunately, § 1B1.13 has not been updated to

reflect that, as a result of the First Step Act of 2018, defendants now have the ability to

bring compassionate‐release motions.

       The parties dispute whether § 1B1.13 applies to motions filed by defendants.

Several circuits have held that § 1B1.13 applies only to motions filed by the BOP, and

not to motions filed by defendants. See United States v. McCoy, 981 F.3d 271, 280–84 (4th



                                             -7-
           CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 8 of 36




Cir. 2020); United States v. Jones, 980 F.3d 1098, 1108–11 (6th Cir. 2020); United States v.

Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020); United States v. Brooker, 976 F.3d 228, 234

(2d Cir. 2020). The Eighth Circuit has not yet addressed this issue.5 In the absence of

clarification from the Eighth Circuit, this Court has treated § 1B1.13 as providing useful

guidance about how to exercise its discretion under § 3582(c)(1)(A), but not as binding.

See, e.g., United States v. Robinson, No. 19‐CR‐0143 (PJS/BRT), 2021 WL 528002, at *2

(D. Minn. Feb. 12, 2021).

       The government invites the Court to reconsider its position and find that § 1B1.13

does in fact apply to motions filed by defendants and is in fact binding.6 The Court


       5
        The Eighth Circuit has sidestepped the issue on multiple occasions. See United
States v. Fine, 982 F.3d 1117, 1118 (8th Cir. 2020) (“The law is unsettled in this circuit
about what reasons a court may consider extraordinary and compelling under
§ 3582(c)(1)(A)(i), but we need not address the broader issue here.” (internal citation
omitted)); United States v. Loggins, 966 F.3d 891, 892 (8th Cir. 2020) (“We need not decide
whether the statute supersedes the policy statement in this respect, because the district
court’s order shows that it considered the circumstances urged by Loggins and found
them insufficient.”); United States v. Rodd, 966 F.3d 740, 747 (8th Cir. 2020) (“We need
not determine whether the district court erred in adhering to the policy statements in
§ 1B1.13. The district court knew its discretion.”).
       6
         The government argues that the Supreme Court’s decision in Dillon v. United
States, 560 U.S. 817 (2010), requires the application of § 1B1.13 here. The Court
disagrees. Dillon makes clear that, if and when the Commission issues a policy
statement that addresses § 3582(c)(1)(A)(i) motions brought by defendants, “courts will
be required to ensure that any sentence reductions granted on defendants’ motions are
consistent with that guidance.” McCoy, 981 F.3d at 284 (citing Dillon, 560 U.S.
at 826–27). But the Sentencing Commission has not yet issued such a policy statement.
See Jones, 980 F.3d at 1106–08 (citing Dillon, but concluding there is no applicable policy
                                                                               (continued...)

                                              -8-
           CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 9 of 36




declines the government’s invitation. Section 3582(c)(1)(A) authorizes a court to reduce

a sentence when “such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” But “the Commission has yet to issue a policy

statement that applies to motions filed by defendants under the recently amended

§ 3582(c)(1)(A).” McCoy, 981 F.3d at 275. By its terms, § 1B1.13 applies only “[u]pon

motion of the Director of the Bureau of Prisons.” See also id. cmt. n.4 (noting “[a]

reduction under this policy statement may be granted only upon motion by the

Director” of the BOP). As a technical matter, then, there is no policy statement that is

“applicable” to compassionate‐release motions filed by defendants.

                        B. “Extraordinary and Compelling Reasons”

       Although the Court is not bound by § 1B1.13, the Court is of course bound by the

statute. Section 3582(c)(1)(A)(i) requires a court to find “extraordinary and compelling

reasons” in order to reduce a defendant’s sentence. As several courts have recognized,

the extraordinary‐and‐compelling standard sets a very high bar and authorizes sentence

reductions only in “truly exceptional cases.” McCoy, 981 F.3d at 287–88 (noting further

that “§ 3582(c)(1)(A)(i) set[s] an exceptionally high standard for relief”); see also Gunn,

980 F.3d at 1180 (“[W]e do not see the absence of an applicable policy statement as

creating a sort of Wild West in court, with every district judge having an idiosyncratic


       6
       (...continued)
statement for release motions brought by prisoners).

                                             -9-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 10 of 36




release policy. The statute itself sets the standard: only ‘extraordinary and compelling

reasons’ justify the release of a prisoner who is outside the scope of § 3582(c)(1)(A)(ii).”);

United States v. Milbrandt, No. 15‐CR‐0155 (DWF/JSM), 2021 WL 147130, at *3 (D. Minn.

Jan. 15, 2021) (noting there is a “high standard” for granting compassionate release).

       Congress set a very high bar, but Congress invited the Sentencing Commission to

flesh out the meaning of “extraordinary and compelling.” Section § 1B1.13 was the

Commission’s response to this invitation. See United States v. Williams, No. 06‐CR‐0143

(WMW/FLN), 2020 WL 614807, at *1 (D. Minn. Feb. 10, 2020). The First Step Act “did

not change the standard” for release. United States v. Ebbers, 432 F. Supp. 3d 421, 427

(S.D.N.Y. 2020). In other words, the extraordinary‐and‐compelling standard applies to

motions brought by defendants, just as it applies to motions brought by the BOP. See

United States v. Rivernider, No. 3:10‐cr‐222(RNC), 2020 WL 597393, at *2 (D. Conn. Feb. 7,

2020) (“In eliminating the requirement of a BOP motion, Congress did not modify the

substantive standard governing eligibility for compassionate release.”); United States v.

Willis, 382 F. Supp. 3d 1185, 1187 (D.N.M. 2019) (“Aside from allowing prisoners to

bring a motion directly, the First Step Act did not change the standards for

compassionate release.”).

       As the Court has already explained, § 1B1.13 does not apply to motions for

compassionate release filed by defendants. But there is no reason in law or logic why



                                             -10-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 11 of 36




“extraordinary and compelling” would have one meaning when applied to motions

brought by the BOP and a different meaning when applied to motions brought by

prisoners. See Ebbers, 432 F. Supp. 3d at 427 (“[T]here is no indication in the text or the

[Sentencing Commission’s] policy statements that the identity of the movant should

affect the meaning of the phrase ‘extraordinary and compelling reasons.’”). And thus,

this Court finds that § 1B1.13’s definition of “extraordinary and compelling” should be

afforded substantial deference when a court considers compassionate‐release motions

filed by defendants, as such deference is consistent with the intent (even if not

mandated by the letter) of § 3582(c)(1)(A).

       To summarize: Section 3582(c)(1)(A) empowers a court to reduce a sentence only

for “extraordinary and compelling reasons” and only when “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.”

The policy statement found in § 1B1.13—although technically not “applicable” to

motions filed by prisoners—nonetheless sets forth the Sentencing Commission’s

considered views regarding the meaning of “extraordinary and compelling.” And there

is no reason to believe that the meaning of “extraordinary and compelling” changes

depending on the identity of the movant. See McCoy, 981 F.3d at 282 n.7 (“That does not

leave Guideline § 1B1.13 without practical import. . . . [I]t remains helpful guidance

even when motions are filed by defendants.”); Gunn, 980 F.3d at 1180 (since § 1B1.13



                                              -11-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 12 of 36




provides a “working definition” of “extraordinary and compelling reasons,” a court

should be reluctant to “strike[] off on a different path”).

                                C. Additional Considerations

       Although the Court concludes that substantial deference is owed to § 1B1.13, the

Court also recognizes that it is bound to consider any relevant evidence submitted by

defendants. This is true not just because § 1B1.13 is not binding, but because § 1B1.13

itself recognizes that a prisoner’s release can be justified by “an extraordinary and

compelling reason other than, or in combination with, the reasons” that are specifically

identified in that policy statement. § 1B1.13, cmt. n.1(D).

       In exercising its broad discretion under § 3582(c)(1), this Court will distinguish

between, on the one hand, facts and law that existed at the time of sentencing and that

were (or could have been) taken into account by the sentencing judge and, on the other

hand, facts and law that did not arise until after sentencing and thus could not have

been taken into account by the sentencing judge. The Court will refer to the former as

“intrinsic” factors (because they could have been reflected in the sentencing judgment)

and to the latter as “extrinsic” factors (because they could not have been reflected in the

sentencing judgment).

                                    1. Intrinsic Factors




                                            -12-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 13 of 36




       As noted, intrinsic factors are the legal and factual circumstances that existed at

the time that the sentence was imposed—circumstances that the sentencing judge

considered (or at least could have considered) when deciding on the defendant’s

sentence. A defendant who bases a § 3582(c)(1)(A)(i) motion on intrinsic factors is

essentially asking for a “do‐over” of his sentencing—that is, he is asking the judge

before whom the § 3582(c)(1)(A)(i) motion is pending to re‐weigh the law and facts that

were before the sentencing judge at the time of sentencing. Admittedly, nothing in

§ 3582(c)(1)(A)(i) prohibits a court from considering intrinsic factors when deciding

whether to reduce a prisoner’s sentence, but this Court will generally give such factors

little weight.

       Congress initially enacted § 3582(c)(1) to give the BOP the authority to seek—and

courts the authority to grant—compassionate release when such release was warranted

by factual developments that occurred after sentencing. As one court explained, “[t]he

compassionate release provisions were . . . intended to be a ‘safety valve’ to reduce a

sentence in the ‘unusual case in which the defendant’s circumstances are so changed,

such as by terminal illness, that it would be inequitable to continue the confinement of

the prisoner.’” Ebbers, 432 F. Supp. 3d at 430 (citation omitted). Section § 3582(c)(1)

was not enacted to provide courts with a mechanism to second‐guess sentencing

decisions made long ago.



                                            -13-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 14 of 36




       Congress amended § 3582(c)(1) in 2018 to authorize defendants to bring their

own compassionate‐release motions. Congress acted because it had grown frustrated

with the BOP’s reluctance to seek compassionate release for worthy prisoners. See

McCoy, 981 F.3d at 276. But Congress did not in any way change the purpose of the

statute, which again was to give courts a means to shorten sentences that had been

rendered unjust by post‐sentencing developments. There is no evidence that Congress

amended § 3582(c)(1) to give prisoners the opportunity to argue—again and again and

again—that they should have received a shorter sentence based on the law and facts

that existed at the time that they were sentenced. (It is important to note that there is no

limit on the number of compassionate‐release motions that a prisoner can file.)

       Defendants enjoy a range of safeguards that are intended to prevent or correct

unjust sentences, including the right to a sentencing hearing (and the many rights that

defendants are afforded in connection with a sentencing hearing), the right to directly

appeal a sentence, and the right to challenge a sentence in a § 2255 proceeding. To

allow a defendant to use a compassionate‐release request as yet another avenue to

attack the legality or validity of a sentence would, as a practical matter, render nugatory

the carefully crafted rules that govern those safeguards, such as rules about preserving

issues for direct appeal, filing second or successive habeas petitions, and obtaining




                                            -14-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 15 of 36




certificates of appealability.7 Given the purpose of compassionate release—and given

its relationship to sentencing proceedings, direct appeals, and habeas proceedings—this

Court will rarely if ever grant compassionate relief based solely on intrinsic factors.8


       7
         The Eighth Circuit has been clear that it is improper for defendants to use
compassionate‐release motions to contest the legality or validity of their sentences.
United States v. Fine, 982 F.3d 1117, 1118 (8th Cir. 2020) (noting a defendant cannot use
compassionate‐release motion as mechanism to challenge the validity of his sentence);
see also United States v. Logan, No. 97‐CR‐0099(3) (PJS/RLE), 2020 WL 2194023, at *1
(D. Minn. May 6, 2020) (“‘§ 3582(c)(1)(A) provides a mechanism to seek a reduction in
the term of a sentence, not to challenge its validity.’” (quoting United States v.
Handerhan, 789 F. App’x 924, 926 (3d Cir. 2019))).
       8
         See McCoy, 981 F.3d at 287 (noting § 3582(c)(1)(A)(i) applies “when there is not a
specific statute that already affords relief but ‘extraordinary and compelling reasons’
nevertheless justify a reduction”); United States v. Saleh, No. 93cr181, 2020 WL 3839626,
at *4 (S.D.N.Y. July 8, 2020) (rejecting argument that the defendant would be sentenced
to a lower sentence today under advisory guidelines because he “is attempting to
relitigate his case and dodge procedural requirements”); United States v. Schaefer, No. 7‐
cr‐498 (LJL), 2020 WL 3957396, at *2 (S.D.N.Y. Apr. 29, 2020) (“Section 3582(c)(1)(A)
does not permit the Court to modify a sentence based simply on disagreement with the
sentence previously imposed . . . .”); United States v. Lisi, 440 F. Supp. 3d. 246, 251
(S.D.N.Y. 2020) (“[I]t would be both improper and inconsistent with the First Step Act to
allow [the defendant] to use 18 U.S.C. § 3582(c)(1)(A) as a vehicle for claiming legal
wrongs, instead of following the normal methods of a direct appeal or a habeas
petition.”); Rivernider, 2020 WL 597393, at *4 (“To my knowledge, nobody has suggested
that the ‘extraordinary and compelling’ standard can be satisfied by claims of legal error
or other alleged wrongs that are cognizable on direct appeal from a conviction or by
means of a habeas corpus petition.”); Ebbers, 432 F. Supp. 3d at 429 (noting the § 3553(a)
factors “do not provide additional justifications for reducing the defendant’s sentence,”
because “[w]hat justifies compassionate release is a finding that new mitigating
‘extraordinary and compelling’ circumstances exist to reduce that sentence; it is not an
opportunity to second guess or to reconsider whether the original sentence was just”);
United States v. Williams, No. 4:15‐CR‐00037‐1BR, 2019 WL 6529305, at *1 (E.D.N.C.
Dec. 4, 2019) (“Motions for a sentence reduction under § 3582(c)(1)(A) are not
                                                                                 (continued...)

                                             -15-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 16 of 36




       Revisiting old sentencing decisions is also bad policy, especially when the judge

considering the § 3582(c)(1)(A)(i) motion is not the judge who originally sentenced the

defendant. Appellate courts give a great deal of deference to the sentencing decisions of

trial judges for a reason: Trial judges know far more about the defendant and about the

case than can ever appear on a cold record. See United States v. Scott, 732 F.3d 910,

917–19 (8th Cir. 2013) (discussing standard of review). Here, for example, Judge

Rosenbaum had presided over this case for 14 months—including a 12‐day jury

trial—by the time that he sentenced Logan. When Judge Rosenbaum decided on

Logan’s sentence, Judge Rosenbaum knew far more about Logan, his co‐defendants, his

crimes, and his victims than the undersigned will ever learn—and far more than could

ever be conveyed through briefs and a written record. This Court will generally be

loathe to use a § 3582(c)(1)(A) motion to substitute its judgment for the judgment of a

sentencing judge. Similarly, this Court will generally be loathe to use a § 3582(c)(1)(A)

motion to revisit a sentencing decision that the Court itself made years ago, when the

matter was fresh in its mind.




       8
        (...continued)
substitutes for direct appeal or habeas corpus motions.”).

                                           -16-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 17 of 36




       For these reasons, then, this Court is unlikely to grant a compassionate‐release

request that is based solely on intrinsic factors.9

                                     2. Extrinsic Factors

       Extrinsic factors are a different matter. Extrinsic factors reflect changes in the law

or the facts that occurred after sentencing and thus could not have been taken into

account by the sentencing judge. Basing a compassionate‐release decision on extrinsic

factors is therefore entirely consistent with the purpose of § 3582(c)(1)(A). That said,

this Court believes that some extrinsic factors are entitled to more weight than others.

                                       a. Legal Changes

       As a general matter, the Court is wary of finding that a change in the law that

occurs after a defendant is sentenced—but that is not made retroactively applicable to

the defendant—provides an extraordinary and compelling reason to grant the

defendant’s motion for compassionate release.

       The law that applies to criminal sentences may change in various ways.

Congress might enact a statute that increases or decreases the penalties for a particular

crime. The Sentencing Commission might amend the Sentencing Guidelines in a way

that increases or decreases the sentencing range recommended by the guidelines for a



       9
       To be absolutely clear, the Court recognizes that it has the discretion to grant
compassionate release on the basis of intrinsic factors. The Court is describing how it
intends to exercise that discretion.

                                             -17-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 18 of 36




particular crime. Or the Supreme Court might issue a decision that has the effect of

increasing or decreasing the punishment for a particular crime.

       There is a large and complex body of statutory and common law about the extent

to which a defendant who has already been sentenced can take advantage of changes to

the law that occur after he is sentenced. Allowing a defendant to use a compassionate‐

release request to bypass that body of law is problematic. If the Supreme Court, or

Congress, or the Sentencing Commission has decided that a change in the law should

not be applied retroactively to a particular class of defendants, then allowing a

defendant within that class to use § 3582(c)(1)(A)(i) to take advantage of that change in

the law would fail to respect the decision of the relevant institution and create unfair

disparities among defendants.

       Even putting that aside, this Court is not persuaded by Logan’s argument that he

should be released because, if he had committed his crime today, he likely would

receive a shorter sentence. (As described below, the Court also doubts the accuracy of

Logan’s premise.) Congress regularly increases or decreases the penalties for particular

crimes because those crimes are being committed more or less frequently, or because

those crimes are causing more or less harm, or because society’s views about those

crimes have changed, or because the ideological makeup of Congress has changed.

Compare Booker, 543 U.S. at 236 (noting legislatures enacted enhancements for drug



                                           -18-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 19 of 36




crimes due to a “growing and wholly justified legislative concern about the

proliferation and variety of drug crimes”), with United States v. Vigneau, 473 F. Supp. 3d

31, 38 (D.R.I. 2020) (discussing societal change in views about marijuana and resulting

legalization in several states).

       Every crime is committed at a certain point in time. If the defendant commits a

crime when society views it to be particularly serious—and accordingly provides

particularly harsh punishments—then the fact that society changes its mind later does

not provide an extraordinary and compelling reason to release a defendant. After all,

such changes are common, and common is the opposite of extraordinary. Moreover,

the defendant was not deterred from committing the crime despite the substantial social

opprobrium and harsh penalties existing at the time; that does not speak well of either

the defendant or his prospects for rehabilitation. Cf. United States v. Mitchell, No. 03‐

40021, 2021 WL 462123, at *5 (C.D. Ill. Feb. 9, 2021) (“The Defendant’s sentence was not

unjust, illegal, or disparate because any other similarly situated defendant would have

faced the same penalty. While Defendant would not receive a life sentence if he was

sentenced today, this argument cannot be shoehorned into a motion for compassionate

release.”); United States v. Kissi, 469 F. Supp. 3d 21, 38 (E.D.N.Y. 2020) (“[T]he changes to

the safety valve provisions would likely not be sufficient, on their own, to constitute

extraordinary and compelling circumstances under section 3582(c).”); United States v.



                                            -19-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 20 of 36




Almontes, No. 3:05‐cr‐58 (SRU), 2020 WL 1812713, at *9 (D. Conn. Apr. 9, 2020) (finding

the fact that “the legal landscape has changed, allowing numerous of [the defendant’s]

co‐conspirators to benefit from a reduction in sentence,” but not the defendant,

“certainly [did] not rise to the level of an ‘extraordinary and compelling’ reason to

reduce his sentence” but was a “relevant consideration”).

       There may be exceptions. Recently, for example, both Congress and the

Sentencing Commission acted to reduce the disparity between the penalties for powder

cocaine and the penalties for crack cocaine. These actions did not reflect the normal ebb

and flow of public opinion, but rather growing evidence that the disparity was

attributable to racial animus. See United States v. Luna, 436 F. Supp. 3d 478, 481

(D. Conn. 2020) (discussing legislative changes made to address the cocaine‐crack

disparity). Fortunately, these changes were made retroactive. But if a defendant who

was disadvantaged by a racially biased sentencing scheme was unable to benefit from a

retroactive change to that scheme because of an oversight—that is, because of unusual

circumstances that were not foreseen by Congress or the Sentencing Commission—the

Court could use § 3582(c)(1)(A)(i) to correct that injustice.

       In the absence of such unusual circumstances, however, this Court has

significant reservations about allowing a defendant to use § 3582(c)(1)(A)(i) to take




                                            -20-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 21 of 36




advantage of a change in the law that was not made retroactively applicable to that

defendant.

                                    b. Factual Changes

       Factual changes that occur after sentencing—the type of changes that Congress

had in mind in enacting § 3582(c)(1)(A)—generally provide the strongest basis for a

compassionate‐release request. Application Note 1 of § 1B1.13 is instructive on this

issue, as it outlines the types of factual circumstances that the Sentencing Commission

regards as “extraordinary and compelling,” including a serious medical condition “that

substantially diminishes the ability of the defendant to provide self‐care within the

environment of a correctional facility,” advanced age and its health impacts, and certain

family circumstances. For example, a medical condition putting the defendant at great

risk of serious illness from COVID‐19 has been, and continues to be, an extraordinary

and compelling reason warranting release. See, e.g., United States v. Pape, No. 12‐CR‐

0251 (PJS/LIB), 2020 WL 6042397 (D. Minn. Oct. 13, 2020) (granting release based on the

defendant’s serious health conditions putting him at risk from COVID‐19).

       Of course, not all post‐sentencing factual developments will provide a strong

basis for compassionate release. In particular, this Court is reluctant to give substantial

weight to evidence regarding the defendant’s rehabilitation, unless there is something

exceptional about that rehabilitation. Granting compassionate release solely on



                                            -21-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 22 of 36




grounds of rehabilitation is explicitly foreclosed by statute. See 28 U.S.C. § 994(t)

(“Rehabilitation of the defendant alone shall not be considered an extraordinary and

compelling reason.”). Notably, rehabilitation is the only circumstance that Congress has

singled out as not being “extraordinary and compelling.” See Williams, 2020 WL 614807,

at *1. True, the statute says that rehabilitation “alone” is not extraordinary and

compelling, which leaves room for a court to consider rehabilitation in conjunction with

other factors. But the fact that Congress singled out rehabilitation for disfavored

treatment is significant.

       Congress’s decision is understandable. Prisoners are supposed to follow the rules,

take classes, work at a job, and otherwise attempt to improve themselves. That a

prisoner does so means that he has met baseline expectations, not that he has done

something extraordinary. See Saleh, 2020 WL 3839626, at *4 (“[E]very inmate should

strive for a productive institutional record while incarcerated because that is what is

expected.”). The Court recognizes that there could be truly extraordinary instances of

rehabilitation, such as a defendant who risks his life to help his fellow inmates in a

pandemic or to rescue a corrections officer who has come under attack. But there is

nothing “extraordinary and compelling” about a prisoner who simply does the things

that prisoners are supposed to do.




                                            -22-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 23 of 36




       In sum, in ruling on § 3582(c)(1)(A)(i) motions, this Court will usually give

substantial deference to § 1B1.13 (even though it is technically not binding); little weight

to intrinsic factors (that is, to the legal and factual circumstances that were before the

sentencing judge at the time of sentencing); little weight to post‐sentencing changes in

the law that are not made retroactively applicable to the defendant; and little weight to

evidence of ordinary rehabilitation. The Court recognizes that this approach will mean

that few compassionate‐release requests will be granted. That is exactly as it should be,

however, as “§ 3582(c)(1)(A)(i) set[s] an exceptionally high standard for relief.” McCoy,

981 F.3d at 288.

                                     D. Logan’s Motion

       Having outlined a basic framework for examining compassionate‐release

motions, the Court now applies that framework to Logan’s motion. As already

mentioned, Logan argues that several circumstances combine to create an

“extraordinary and compelling” reason justifying his release.

                1. Extrinsic Legal Factors: Post‐Sentencing Legal Changes

       Logan argues that the legal changes resulting from Apprendi and Booker—both of

which were decided after he was sentenced—weigh in favor of his release for two

reasons. First, Judge Rosenbaum applied the cross‐reference to the murder guideline

based on a finding that he made by applying the preponderance‐of‐the‐evidence



                                            -23-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 24 of 36




standard—a process that was later held to be constitutionally deficient. As a result,

Logan argues—incorrectly, it should be pointed out10—that his


       10
          If Logan were sentenced today, he could receive the same guidelines range and
sentence that he received in 1998. Logan’s argument to the contrary overlooks the fact
that the guidelines are now advisory, and thus, as the Eighth Circuit has held, cross‐
referencing another guideline poses no Apprendi concern, so long as the defendant is
ultimately sentenced to a term at or below the statutory maximum. See United States v.
Jackson, 782 F.3d 1006, 1012–14 (8th Cir. 2015); United States v. Davis, 753 F.3d 1361,
1361–62 (8th Cir. 2014) (per curiam). The Eighth Circuit has even upheld judicial
application of the cross‐reference to the murder guideline based on a preponderance‐of‐
the‐evidence standard, explaining that post‐Booker, “[a]pplication of the § 2A1.1 cross‐
reference neither increases the penalty beyond the statutory maximum, see Apprendi, 530
U.S. at 490, nor increases the mandatory minimum, see Alleyne [v. United States, 570 U.S.
99, 103 (2013).]” Davis, 753 F.3d at 1361; see also Jackson, 782 F.3d at 1012–14. The Eighth
Circuit has also held that a court “may use a defendant’s relevant conduct in sentencing
if it finds by a preponderance of the evidence that the conduct occurred, even if that
conduct formed the basis of a criminal charge on which a jury acquitted the defendant.”
United States v. Szczerba, 897 F.3d 929, 942 (8th Cir. 2018) (citation and quotations
omitted). Thus, a judge sentencing Logan today could apply the exact same cross‐
reference to the murder guideline—and calculate the exact same guidelines
range—without running afoul of Apprendi and Booker. And although the judge would
now have discretion to vary below the guidelines range, the judge would not be
required to do so.

       As a result, Logan is just speculating about what sentence Judge Rosenbaum
would have imposed in the absence of the mandatory guidelines. Logan committed a
horrific crime, took the stand at his trial and perjured himself, and showed absolutely
no remorse for the harm that he caused. But for the statutory maximum, Logan’s
guidelines range would have been life in prison, and the government made clear at
sentencing that it would have sought a life sentence. ECF No. 331 at 32 (“[Logan]
deserves to be locked up for the rest of his life. Unfortunately, . . . the statutory
maximum penalty is only 45 years.”). At Logan’s sentencing, Judge Rosenbaum did not
in any way indicate that he thought that 540 months was an excessive sentence. Had he
not been constrained by the statutory maximum, Judge Rosenbaum may have
concluded that Logan deserved a sentence longer than 540 months. For these reasons,
                                                                                 (continued...)

                                             -24-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 25 of 36




guidelines range and therefore his sentence would be much lower today. Second,

because the guidelines were mandatory and produced a range above the statutory

maximum, Judge Rosenbaum had no choice but to give Logan the statutory maximum

(540 months) and no ability to consider mitigating factors such as Logan’s youth.

       The government responds that Logan is impermissibly using § 3582 to challenge

the validity of his sentence. Although his first pro se motion for compassionate release

argued that his sentence is illegal based on Apprendi and Booker, see ECF No. 415 at 1–3,

Logan says that his second motion is different, because it frames the legal changes

brought by these cases as factors contributing to an extraordinary and compelling

reason warranting his release—rather than as factors making his sentencing illegal.

       Logan’s argument as to Apprendi and Booker is a wolf in sheep’s clothing. His

supplemental briefs may not use the words “illegal” or “invalid,” but he is in effect

using a compassionate‐release motion to bring yet another challenge to the validity of

his sentence. At its core, Logan’s argument is that what is extraordinary about his

situation is that he is serving an illegal sentence. In Fine, the Eighth Circuit instructed



       10
         (...continued)
Logan’s argument as to what sentence he might have received in 1998 if the guidelines
had been advisory must be taken with a substantial grain of salt. Cf. Saleh, 2020 WL
3839626, at *4 (rejecting argument in § 3582 motion that advisory guidelines would
result in a lower sentence when the defendant was sentenced by a different judge, and
although the court “would not be obligated” to sentence defendant in the same manner
as it did under the mandatory guidelines, it would still be able to do so today).

                                            -25-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 26 of 36




that “a post‐judgment motion that fits the description of a motion to vacate, set aside, or

correct a sentence should be treated as a § 2255 motion.” 982 F.3d at 1118. Logan has

already filed a § 2255 motion, and he has twice sought and been denied permission to

bring a second or successive § 2255 motion to raise exactly the challenges to his sentence

that he raises in his compassionate‐release motion. Thus, to the extent that his Apprendi

and Booker argument challenges the validity of his sentence, his argument is “an

unauthorized successive motion to vacate, set aside, or correct a sentence.” Id. at 1119.

       Setting that aside, the Court does not agree that the changes in the law created by

Apprendi and Booker constitute extraordinary and compelling reasons warranting

Logan’s release. As the Court explained above, there is a complex body of statutory

and common law about the extent to which a defendant who has already been

sentenced can take advantage of changes to the law that occur after he is sentenced.

The Eighth Circuit has held that Apprendi and Booker are not retroactively applicable.

See Never Misses A Shot v. United States, 413 F.3d 781, 783 (8th Cir. 2005) (holding Booker

does not apply retroactively); United States v. Moss, 252 F.3d 993, 997 (8th Cir. 2001)

(holding Apprendi does not apply retroactively). The Court does not believe that Logan

should be able to use a compassionate‐release request to make an “end‐run around” the

Eighth Circuit’s holdings.11 Cf. United States v. Fox, No. 2:14‐cr‐03‐DBH, 2019 WL


       11
            This is not to say that there are no circumstances in which a non‐retroactive
                                                                                 (continued...)

                                               -26-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 27 of 36




3046086, at *3 (D. Me. July 11, 2019) (discussing non‐retroactive decisions of the

Sentencing Commission and Congress).

       Logan argues to the contrary, citing the Fourth Circuit’s decision in McCoy in

support. McCoy considered Congress’s decision to end the “stacking” of sentences for

violations of 18 U.S.C. § 924(c).12 McCoy held that, notwithstanding Congress’s decision

that the change to § 924(c) should not apply retroactively, a district court could

nonetheless use the vehicle of a compassionate‐release request to give a prisoner the

benefit of the change.




       11
        (...continued)
change in sentencing law—when taken with other salient factors—would be
extraordinary and compelling.
       12
            As the Fourth Circuit explained:

       Prior to the First Step Act, a conviction was treated as “second or
       subsequent,” triggering the 25‐year minimum sentence, even if the first
       § 924(c) conviction was obtained in the same case. See Deal v. United
       States, 508 U.S. 129, 132 (1993). The First Step Act ended this practice,
       known as sentence “stacking,” by clarifying that the 25‐year mandatory
       minimum applies only when a prior § 924(c) conviction arises from a
       separate case and already “has become final.” § 403(a), 132 Stat. at 5222.
       Under § 403 of the First Step Act, that is, the 25‐year mandatory minimum
       is “reserved for recidivist offenders, and no longer applies to multiple §
       924(c) convictions obtained in a single prosecution.” United States v.
       Jordan, 952 F.3d 160, 171 (4th Cir. 2020).

McCoy, 981 F.3d at 275.

                                               -27-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 28 of 36




       This Court does not disagree with the Fourth Circuit’s holding that a district

court has the discretion to find that “the severity of a § 924(c) sentence, combined with

the enormous disparity between that sentence and the sentence a defendant would

receive today, . . . constitute[s] an ‘extraordinary and compelling’ reason for relief under

§ 3582(c)(1)(A).” McCoy, 981 F.3d at 285. The Court also notes two points that the

Fourth Circuit emphasized: First, the Fourth Circuit stressed that the change that

Congress made to § 924(c) was “not just any sentencing change, but an exceptionally

dramatic one,” citing the “sheer and unusual length of the sentences” imposed under

the former version of § 924(c) and “the ‘gross disparity’ between those sentences and

the sentences Congress now believes to be an appropriate penalty for the defendants’

conduct.” Id. The Fourth Circuit explained that three of the appellees who had

received 45‐year mandatory‐minimum sentences under the former version of § 924(c)

would receive 15‐year sentences under the amended version—a difference of 30 years.

Second, the Fourth Circuit explained that “in granting compassionate release, the

district courts relied not only on the defendants’ § 924(c) sentences but on full

consideration of the defendants’ individual circumstances.” Id. at 286. For example,

three of the appellees had little or no criminal records, participated in just one

attempted and two completed bank robberies, and did not injure (much less kill) any

person. Moreover, at the time that those three appellees were sentenced, the trial court



                                            -28-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 29 of 36




“expressed its concern about the severity of the sentences produced by the stacked

§ 924(c) charges but explained that it had no discretion in the matter.” Id. at 278.

       Logan’s case is much different than the cases of the appellees in McCoy. McCoy

cited “exceptionally dramatic” changes that Congress had made to the mandatory

minimum sentences for a particular crime. By contrast, the judicial decisions cited by

Logan—Apprendi and Booker—did not change any sentence for any crime, but instead

changed the process by which sentences are imposed. The non‐retroactive changes that

resulted from Apprendi and Booker were procedural (not substantive), applied

throughout the criminal‐justice system (not just to one crime), and would not

necessarily have resulted in a shorter guidelines range (much less a shorter sentence) for

any defendant who was sentenced before the decisions were issued.

       Moreover, the facts of Logan’s case are much worse than the facts of McCoy.

Logan committed many more crimes and his crimes were much more serious; whereas

the McCoy appellees did not harm a person, Logan’s crimes directly resulted in the

deaths of two persons and may very well have resulted in the deaths of others. It is

notable that unlike one of the sentencing judges in McCoy, Judge Rosenbaum—a fierce

critic of the mandatory sentencing guidelines—never expressed the slightest reservation

about the length of the sentence that he imposed on Logan.




                                            -29-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 30 of 36




       Finally, Logan points out that recent sentences for robbery and murder are, on

average, much shorter than his 540‐month sentence. See ECF No. 426 at 18–19. Without

doubt, Logan is serving a longer‐than‐average sentence,13 but he committed a more‐

serious‐than‐average crime. Indeed, Logan committed a string of serious crimes—and

the circumstances surrounding one of those crimes (the robbery of the gun shop) were

particularly egregious. As the prosecutor explained at Logan’s sentencing, “Logan

planned the crime, stalked his victims, carried out the crime, bragged about having

committed the crime, and then later repeatedly lied about the circumstances of the

crime.” ECF No. 331 at 11. Thus, comparing Logan’s sentence to the average sentence


       13
         Logan cites various cases in which a court identified an unusually long sentence
as a reason for granting compassionate release. ECF No. 426 at 20–21 & nn.13–14. But
these cases either relied on a number of factors in addition to the long sentence or
considered situations in which Congress shortened the mandatory minimum, neither of
which is present here. See United States v. Anderson, No. 99‐229(1) ADM/AJB, 2020 WL
6705694 (D. Minn. Nov. 13, 2020) (granting release based on serious health conditions,
and mentioning mandatory guidelines only when weighing the § 3553(a) factors);
United States v. Vasquez‐Lujano, No. 1:95‐cr‐00045‐BLW, 2020 WL 6384722 (D. Idaho
Oct. 29, 2020) (considering age, medical conditions, and the fact of a life sentence under
mandatory guidelines); United States v. Price, No. 07‐0152‐06 (ESH), 2020 WL 5909789
(D.D.C. Oct. 6, 2020) (considering reduction in statutory mandatory minimum from life
to 15 years, sentencing disparities between the defendant and co‐conspirators, and
health concerns); United States v. Day, 474 F. Supp. 3d 790, 806–07 (E.D. Va. 2020) (noting
mandatory minimum changed from life to 15 years); Vigneau, 473 F. Supp. 3d at 36–39
(considering long sentence, changing societal views about marijuana, and rare
conviction for a continuing criminal enterprise); United States v. Millan, No. 91‐CR‐685
(LAP), 2020 WL 1674058, at *15 (S.D.N.Y. Apr. 6, 2020) (considering “extraordinary
rehabilitation” and sentencing disparities); United States v. Cantu‐Rivera, No. H‐89‐204,
2019 WL 2578272 (S.D. Tex. June 24, 2019) (weighing age, rehabilitation, and elimination
of mandatory life sentence).

                                           -30-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 31 of 36




received by someone who commits a single murder or a single robbery without similar

aggravating circumstances is not terribly helpful.14 Logan has not identified defendants

“who have been found guilty of similar conduct” and who received materially shorter

prison sentences. 18 U.S.C. § 3553(a)(6) (emphasis added).

       In sum, although the Court recognizes that it has discretion to grant Logan’s

compassionate‐release request based on his extrinsic legal arguments, the Court has

decided not to do so. Given the quasi‐habeas nature of Logan’s claims, the nature of the

legal changes to which he points, and the fact that Apprendi and Booker are not

retroactive, the Court finds that the extrinsic legal factors that Logan identifies—even

when considered with his other arguments—do not provide an extraordinary and

compelling reason for his release. See United States v. Fuqua, No. 1:15‐cr‐00080‐JMS‐

DML, 2020 WL 5423919, at *3 (S.D. Ind. Sept. 10, 2020) (noting “the possibility” of a

shorter sentence if the defendant was sentenced today was not extraordinary and

compelling because the legal change at issue was not retroactive); United States v. Avery,

No. 2:07‐cr–20040‐2, 2020 WL 3167579, at *7 (W.D. Tenn. June 9, 2020) (“Although the


       14
        Logan argues that his charges “stemmed basically from the armed robbery on
June 22–23, 1992, and the activity in the next few days transporting the guns for sale in
Chicago.” ECF No. 426 at 15. That is not accurate. Count 33 charged Logan with
unlicensed dealing in approximately 223 firearms, covering a months‐long period from
November 10, 1991 to June 25, 1992. PSR ¶ 8. Indeed, the PSR states that “Logan was
present during many of the illegal firearm purchases orchestrated by Hardaway and
Roan and the illegal sales of the firearms in Chicago.” PSR ¶ 16. Clearly, then, Logan’s
participation in the conspiracy was not limited to the gun‐shop robbery.

                                           -31-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 32 of 36




Court has the discretion to consider that [the defendant] might receive a lower sentence

today [due to the elimination of stacking], that fact, alone, is not sufficiently

extraordinary and compelling to grant relief.”).

                        2. Extrinsic Factual Factors: Rehabilitation

       Logan also argues that his rehabilitation supports his release. Without question,

Logan has done well in prison. Logan has maintained a “spotless” disciplinary record,

paid off his restitution, worked for UNICOR for 19 years, completed educational

programming, and stayed close to his family. See ECF No. 426 at 25–27 & Exs. B–F. The

Court commends Logan for his commitment to improving his life. As the Court has

explained, however, it does not believe that this type of rehabilitation should be

afforded significant weight in light of § 994(t) and in light of the fact that rehabilitation

is supposed to be the rule, not the exception. See Fine, 982 F.3d at 1119; Williams, 2020

WL 614807, at *1–2.

                                     3. Intrinsic Factors

       Logan also relies on several intrinsic factors, such as his age at the time of his

offense and his lack of any prior criminal history. The Court has already explained why

it believes that intrinsic factors should generally be given little weight when a judge

decides whether to grant a compassionate‐release request—particularly when, as here, a




                                             -32-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 33 of 36




different judge (one who was far more familiar with the defendant and the case)

imposed the sentence.

       The Court recognizes that Logan was sentenced when the Sentencing Guidelines

were mandatory and that, because his guidelines range was above his statutory

maximum, Judge Rosenbaum was required to sentence Logan to the statutory

maximum. In other words, Logan is not simply disagreeing with how Judge

Rosenbaum weighed the § 3553(a) factors; he is pointing out that Judge Rosenbaum had

no ability to weigh the § 3553(a) factors.

       Because this argument gave this Court pause, the Court retrieved the transcript

of Logan’s 1998 sentencing hearing from the National Archives and read every word.

A couple of things about Logan’s sentencing hearing were notable. First, the

government pointed out that, but for the statutory maximum, the Sentencing

Guidelines would have called for a life sentence, and the government made clear that,

in its view, Logan deserved a life sentence. ECF No. 331 at 32. Second, Logan

continued to deny that he had done anything wrong and expressed no remorse

whatsoever for his crimes. Id. at 27. And third, Judge Rosenbaum never expressed the

slightest reservation about the sentence that he imposed.

       Early in the hearing, Judge Rosenbaum noted that he agreed with the jury’s

verdict (id. at 16) and that Logan had “clearly” perjured himself at trial (id. at 19).



                                             -33-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 34 of 36




Toward the end of the hearing, when Judge Rosenbaum finally addressed Logan

directly, he began his remarks as follows:

                 Mr. Logan, you have denied that you are guilty of this crime,
                 but I tell you that you are. You know you are. Every person
                 who heard the evidence knows that you are.

Id. at 32. Judge Rosenbaum went on to lament that the victims of Logan’s crime

extended beyond the two men that Logan and his coconspirator left dead in the gun

shop and included all of those shot with the hundreds of guns that Logan helped to put

on the street:

                 [T]here are future crimes and present crimes still being
                 committed with those guns that are wandering around on
                 the streets of Chicago and other places . . . . And every week
                 and every day you can read reports of young people being
                 shot and killed, and that blow keeps falling like a hammer
                 over and over and over. And each new day that one of those
                 guns is used by another person to cause injury, another set
                 of pains occurs.

Id. at 33–34. Finally, alluding to the fact that Logan had a supportive family and a

privileged upbringing (his father was a judge), Judge Rosenbaum said: “Sir, I have seen

100 defendants without a tenth as much support as you had in your life and somehow

[you] went horribly, horribly wrong.” Id. at 38.

       Based on its own review of the record, this Court cannot find a clear “mismatch”

between the crimes that Logan committed and the sentence that he received. Logan

undoubtedly received a very long sentence, but Logan also committed a long series of


                                              -34-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 35 of 36




terrible crimes—crimes that definitely resulted in the deaths of two people and likely

resulted in the deaths of others. Moreover, as best as the Court can tell, Logan has

never taken any responsibility for his crimes.

       This is not an easy case. Logan was very young when he committed his crimes,

he received a very long sentence, and he has been a model prisoner. But ultimately the

Court concludes that, even when all of the arguments that Logan makes are considered

collectively, Logan has not met the “exceptionally high standard for relief” set by

§ 3582(c)(1)(A)(i).15 McCoy, 981 F.3d at 288. Logan’s second motion for compassionate

release is therefore denied.16

                                         ORDER




       15
        Because Logan has not presented an extraordinary and compelling reason
warranting his release, the Court need not consider Logan’s arguments that he is not a
danger to the public and that the § 3553(a) factors support his release.
       16
         Logan’s pro se filing mentions that his facility (FCI Elkton) has done a poor job
handling COVID‐19. ECF No. 420 at 9. Logan has not identified any medical condition
placing him at greater risk of serious illness from the coronavirus, and the PSR states
that he has none. PSR ¶ 54. As a result, Logan’s concern about the spread of COVID‐19
“applies to literally every person who is now incarcerated” at FCI Elkton and provides
no basis for his release. United States v. Doss, No. 15‐CR‐0106(4) (PJS/SER), 2020 WL
6503404, at *1 (D. Minn. Nov. 5, 2020). Moreover, as of the date of this order, FCI Elkton
is reporting that only one of its inmates has an active COVID‐19 infection and that 266
inmates have been fully vaccinated. See Federal Bureau of Prisons, COVID‐19
Coronavirus, https://www.bop.gov/coronavirus (last visited April 1, 2021).

                                           -35-
       CASE 0:97-cr-00099-PJS-RLE Doc. 432 Filed 04/01/21 Page 36 of 36




      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT defendant’s second motion for release [ECF No. 420] is

DENIED.


 Dated: April 1, 2021                        s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                          -36-
